    Case 1:17-cv-00099-JKB Document 379-1 Filed 02/08/21 Page 1 of 1




                                        Amy Tyson         Digitally signed by Amy Tyson Guevara
                                                          DN: cn=Amy Tyson Guevara, o=Baltimore Police
                                                          Department, ou=Human Resources Section,

02/04/2021                              Guevara           email=amy.guevara@baltimorepolice.org, c=US
                                                          Date: 2021.02.04 12:04:27 -05'00'
